CHITTENDEN, J.
Epitomized Opinion
This is an action brought by lams against Blackman and others upon a written instrument. By the terms of the written instrument lams agreed to sell a stallion to Blackman and others for $2400, which was to be represented by 12 shares, for which the defendants agreed each to pay $200 per share for the stallion. Payment was to be made in cash, or one-third in one year, one-third in two years and one-third in three years. The defendants claimed a discharge. The case was tried before three juries, each trial resulting in a judgment in favor of lams. The first two judgments were against the defendants jointly. These judgments were reversed by the court of appeals and the eases retried. At the retrial the jury found against the defendants severally. In affirming the judgment, the court of appeals held:
1. Under 11577 GC. a reviewing court cannot reverse a judgment against the same party in the same case twice upon the ground that the verdict and judgment are manifestly against the weight of the evidence.